Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections
The Abstract of the disclosure is objected to because the Abstract appears to recite claim language (See Claim 1).  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because a brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP 608.01(b), 37 C.F.R. 1.72 The Abstract, as filed, appears to be a recitation of claim language.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “a processor configured to receive input characterizing said at least one real estate item aka asset (e.g. house),” is unclear.
Regarding the claim 1 language of, “at least one real estate item aka asset (e.g. house).” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation, “at least one real estate item,” and the claim also recites, “aka asset (e.g. house),” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In order to expedite compact prosecution, the Examiner interprets the claim as comprising, “a processor configured to receive input characterizing said at least one real estate item.”
Additionally, the claim 1 language of, “at least one real estate item aka asset (e.g. house),” the phrase "e.g." is interpreted as, “for example,”, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In order to expedite compact prosecution, the Examiner interprets the claim as comprising, “a processor configured to receive input characterizing said at least one real estate item.”
Regarding claim 2, “wherein an NN based similar listing finder is used which is configured to identify a similar listing to at least one real estate item using user-item engagement ("collaborative") data for houses features and embedding plural house features into an N-dimensional space, the method including training a deep neural network according to houses previously chosen by end-users,” is unclear. 
Regarding the claim 2 language of, “an NN based similar listing finder,” the claim recites the initialism, “NN,” without establishing the antecedent basis for the term, “NN.” The Examiner interprets the relevant claim language as simply referencing the use of a Neural Network (NN).
Regarding the claim 2 language of, “a similar listing to at least one real estate item,” The term “similar” in claim 2 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to expedite compact prosecution, the Examiner interprets the claim language as, “identify a comparable listing to at least one real estate item.”
Regarding the claim 2 language of, “user-item engagement ("collaborative") data,” it is unclear if the limitation comprises a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), or if the Applicant is intending to provide two separate modifiers of the referenced data, and, if so, if the two separate modifiers of the referenced data are equivalent. The Examiner interprets, “user-item engagement ("collaborative") data,” as comprising data obtained via a user. In order to advance compact prosecution, the Examiner interprets the claim as, “wherein a Neural Network based similar listing finder (a NN) is used which is configured to identify a comparable listing to at least one real estate item using user-item engagement data for houses features and embedding plural house features into an N-dimensional space.”
Regarding the claim 2 language of, “the method including training a deep neural network according to houses previously chosen by end-users,” the element of, “the method,” lacks proper antecedent basis. Claim 2 is dependent from claim 1, which is a system claim. In order to advance compact prosecution, the Examiner interprets the claim as requiring a trained deep neural network.
Regarding claim 3, “A system according to claim 1 wherein convolutional NN is used to analyze house images including identification of the level of renovation of at least one room in said real estate item,” is unclear. The element of, “convolutional NN,” lacks proper antecedent basis. It is unclear if, “convolutional NN,” is intended to reference a previously recited element from claim 1, or if it is intended to introduce a new element. In order to expedite compact prosecution, the Examiner interprets the claim as comprising, “A system according to claim 1 wherein a convolutional Neural Network (NN) is used to analyze house images including identification of the level of renovation of at least one room in said at least one real estate item.”
Regarding claim 4, “wherein said input includes house-style of said at least one real estate item (e.g. house),” is unclear. The discussion of claim 1 applies here, as well. The phrase "e.g." is interpreted as, “for example,”, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In order to expedite compact prosecution, the Examiner interprets the claim as comprising, “wherein said input includes house-style of said at least one real estate item.”
Regarding claim 6, “wherein said feature is derived from an Al process receiving at least one of said street view and said satellite images,” is unclear in that the claim recites the initialism, “AI,” without establishing the antecedent basis for the term, “AI.” The Examiner interprets, “said feature,” as, “said at least one real estate item feature.” In order to advance compact prosecution, the Examiner interprets the claim as, “wherein said at least one real estate item feature is derived from an Artificial Intelligence (Al) process receiving at least one of said street view and said satellite images.”
Regarding claim 7, “A system according to claim 6 wherein said Al process comprises convolutional NN,” the claim is unclear. The element of, “convolutional NN,” lacks proper antecedent basis. It is unclear if, “convolutional NN,” is intended to reference a previously recited element from a claim from which claim 7 is dependent, or if it is intended to introduce a new element. In order to expedite compact prosecution, the Examiner interprets the claim as comprising, “A system according to claim 6 wherein said Al process comprises a convolutional Neural Network (NN).”
 Regarding claim 9, “text describing the asset,” is unclear. The Examiner notes claim 1 comprises, “said at least one real estate item aka asset (e.g. house).” The discussion of claim 1 applies here, as well. In order to expedite compact prosecution, the Examiner interprets the claim as comprising, “text describing the at least one real estate item.”
Regarding claim 10, “wherein said name entity recognition (NER) data is derived by bidirectional LSTMs,” is unclear in that the claim recites the initialism, “LSTMs,” without establishing the antecedent basis for the term, “LSTMs.” The Examiner notes the specification merely comprises language substantially similar to the claim language, but does not provide any additional discussion of bidirectional LSTMs. In order to expedite compact prosecution, the Examiner interprets the claim as comprising, “wherein said name entity recognition (NER) data is derived by bidirectional long-short term memory (LSTM).”
Regarding claim 11, “wherein at least one deep learning and/or 15neural network library, e.g. Keras, is used to implement at least one operation,” is unclear. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 contains the trademark/trade name Keras.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe, “at least one deep learning and/or 15neural network library,” and, accordingly, the identification/description is indefinite.
The discussion of claim 1 applies here, as well. The phrase "e.g." is interpreted as, “for example,”, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In order to expedite compact prosecution, the Examiner interprets the claim as comprising, “wherein at least one deep learning and/or neural network library, is used to implement at least one operation.” 
Regarding claim 12, “A system according to claim 10 wherein Bidirectional LSTMs are provided using Keras's bidirectional layer wrapper.” 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 contains the trademark/trade name Keras.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe, “Keras’s bidirectional layer wrapper,” and, accordingly, the identification/description is indefinite. 
Additionally, it is unclear if, “Bidirectional LSTMs,” is intended to be recited as, “said bidirectional LSTMs,” to reference the bidirectional LSTMs recited in claim 10, or if, “Bidirectional LSTMs,” is intended to introduce a new element. In order to expedite compact prosecution, the Examiner interprets the claim as comprising, “A system according to claim 10 wherein said bidirectional LSTMs are provided using said at least one deep learning and/or 15neural network library.”
Regarding claim 14, “wherein said pricing strategy data includes a numerical level ranking urgency to sell said asset,” is unclear due to the inconsistent reference to the element of, “at least one real estate item aka asset (e.g. house),” recited in claim 1. The discussion of claim 1 applies here, as well. In order to advance compact prosecution, the Examiner interprets the claim as, “wherein said pricing strategy data includes a numerical level ranking urgency to sell said at least one real estate item.”
Regarding claim 15, “wherein said pricing strategy data includes an indication of high/low MOI,” is unclear. The claim recites the initialism, “MOI,” without establishing the antecedent basis for the term, “MOI.” The Examiner interprets the relevant claim language as referencing the Months Of Inventory (MOI). 
Regarding claim 16, “wherein said heuristics include market- 30culture-data-dependent decisions re whether to overprice or underprice,” is unclear. The Examiner interprets, “re,” as an abbreviation for, “regarding.”  
Regarding claim 17, “wherein said market-culture-data is estimated for each submarket using an SP/LP ratio plot, and wherein a ratio larger than one means an underpricing strategy, while a ratio smaller than one means an overpricing strategy,” is unclear. The claim recites the initialism, “SP/LP,” without establishing the antecedent basis for the term, “SP/LP.” In order to expedite compact prosecution, the Examiner interprets the relevant claim language in the context of a Sale Price (SP) and a List Price (LP).
Regarding claim 19, “A system according to claim 1 wherein a human agent provides at least one input toward value estimation of at least one real estate property, to the system, after 10having first been presented with at least partly computer-generated data characterizing the real estate property, and wherein said input provided to the system by the agent after having first been presented with said data, is subsequently used at least once by the system for estimation of value of the real estate property,” is unclear. The claim is unclear in that the statutory class of the invention is unclear. Claim 19 appears to recite a system claim comprising method steps performed by a human. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); see also MPEP 2173.05(p)).
Regarding claim 20, “A system comprising at least one hardware processor configured to carry out the operations of the method of claim 1,” is unclear. The Examiner notes claim 1 is a system claim. Additionally, the Examiner notes the Fee Worksheets indicate one independent claim (see Fee Worksheets dated 8/31/20 and 6/29/20). The Examiner interprets claim 1 as the independent claim.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2-20 are rejected due to their dependency from claim 1.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations:
Claim 14 recites: “wherein said pricing strategy data includes a numerical level ranking urgency to sell said asset.” However, the specification does not provide an adequate written description of the limitation, as claimed.  Examiner is unsure how this is performed; for example, whether this is data collected directly from the sellers, or whether this data is calculated from standard listing data, and if it is calculated from standard listing data, how it is calculated is not explained.
The Examiner notes the specification comprises substantially similar claim language, wherein the specification states, “Embodiment 14. A system according to any of the preceding embodiments wherein the pricing strategy data includes a numerical level ranking urgency to sell the asset,” (see specification pg. 7 lines 11-13), but the specification provides no further discussion of a numerical level ranking urgency to sell said asset, and the specification provides no further discussion of pricing strategy data includes a numerical level ranking urgency to sell said asset.
The specification does not provide an adequate written description of wherein said pricing strategy data includes a numerical level ranking urgency to sell said asset such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-20 are directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. 	
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 1 recites a judicial exception illustrated by: 
prompting human experts to generate at least one first estimate of at least one real estate item's value; and 
receive input characterizing said at least one real estate item aka asset (e.g. house), and, 
based at least partly on said input, to generate at least one second estimate of the at least one real estate item's value; and
	combines said at least one first estimate and said at least one second estimate, thereby to yield an ensemble estimate of the at least one real estate item's value.  
	As such, the claims recite functions associated with transmitting and receiving information for estimating real estate value. 
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human activity, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility (which has been incorporated into the MPEP).
Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and two flow processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations as related to the limitations comprising functions associated with prompting human experts to generate at least one first estimate of at least one real estate item's value; generate at least one second estimate of the at least one real estate item's value; and combines said at least one first estimate and said at least one second estimate, thereby to yield an ensemble estimate of the at least one real estate item's value.  
	The Examiner notes that the use of mathematical concepts is not per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, are viewed as comprising a mathematical concept described by prose and two flow processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility (which has been incorporated into the MPEP). As such, the Examiner notes the abstract idea also comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to certain methods of organizing human activity in that they are similar to fundamental economic principles or practices in that transmitting and receiving information about an assessment target vehicle and a plurality of vehicles for each of vehicle models and deriving statistical information aids in assessing the value of vehicles. Additionally, the claim limitations recited above are similar to certain methods of organizing human activity in that they are similar to commercial or legal interactions (i.e., marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions between people (i.e., following rules or instructions) in that the limitations comprise functions associated with transmitting and receiving information about an assessment target vehicle and a plurality of vehicles for each of vehicle models and deriving statistical information. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG (which has been incorporated into the MPEP), the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October2019 Update: Subject Matter Eligibility (which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id.
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id.
	In this instance, the limitations illustrating an abstract idea(noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., functions associated with transmitting and receiving information for estimating real estate value). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a computerized system for estimating real estate value, the system comprising: a user interface; a processor; and logic in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “Also provided, excluding signals, is a computer program comprising computer program code means for performing any of the methods shown and described herein when the program is run on at least one computer,” (pg. 8 lines 22-24), “Any suitable processor/s, display and input means may be used to process, display e.g. on a computer screen or other computer output device, store, and accept information such as any data used by or generated by any of the methods and apparatus shown and described herein,” (pg. 9 lines 3-6), “Any or all functionalities of the invention shown and described herein, such as but not limited to operations within flowcharts, may be performed by any one or more of: at least one conventional personal computer processor, workstation or other programmable device or computer or electronic computing device or processor, either general-purpose or specifically constructed, used for processing,” (pg. 9 lines 8-12), “The above devices may communicate via any conventional wired or wireless digital communication means,” (pg. 9 lines 27-28), “Any feature or logic or functionality described herein may be implemented by processor/s or controller/s configured as per the described feature or logic or functionality,” (pg. 11 lines 3-5), “Any suitable input device, such as but not limited to a sensor, may be used to generate or otherwise provide information e.g. data received by the apparatus and methods shown and described herein. Any suitable output device or display may be used to display or output information generated by the apparatus and methods shown and described herein. Any suitable processor/s may be employed to compute or generate information as described herein and/or to perform functionalities described herein and/or to implement any engine, interface or other system illustrated or described herein. Any suitable computerized data storage e.g. computer memory may be used to store information received by or generated by the systems shown and described herein. Functionalities shown and described herein may be divided between a server computer and a plurality of client computers. These or any other computerized components shown and described herein may communicate between themselves via a suitable computer network,” (pg. 11 line 26 – pg. 12 line 6), “Each functionality or method herein may be implemented in software (e.g. for execution on suitable processing hardware such as a microprocessor or digital signal processor), firmware, hardware (using any conventional hardware technology such as Integrated Circuit technology) or any combination thereof,” (pg. 13 lines 22-26), “Any module or functionality described herein may comprise a suitably configured hardware component or circuitry,” (pg. 14 lines 3-4), “Any computations or other forms of analysis described herein may be performed by a suitable computerized method. Any operation or functionality described herein may be wholly or partially computer-implemented e.g. by one or more processors,” (pg. 33 lines 3-5), “Any suitable deployment may be employed to provide functionalities e.g. software functionalities shown and described herein,” (pg. 33 lines 13-14), and the specification describes the system and components in broad, functional terms (See instant specification at pg. 4 lines 12-28; pg. 5 line 30 – pg. 6 line 8, pg. 8 line 22 – pg. 9 line 19, pg. 9 line 27 – pg. 10 line 8, pg. 10 line 14 – pg. 12 line 17, pg. 12 line 28 – pg. 14 line 31, pg. 26 lines 15-31, pg. 28 line 27 – pg. 29 line 2, pg. 32 line 1 – pg. 35 line 19). The use of broad, functional terms used to disclose the additional elements illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claim 1 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	Claim 2 further limits the abstract idea as related to estimating real estate value, and adds additional elements as related to applying and training an NN based similar listing finder to perform the claimed functions. The Examiner notes that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (See MPEP 2105(b)). The additional elements amount to invoking computers or other machinery merely as a tool to execute the abstract idea (See MPEP 2105(b), MPEP 2106.05(f)). The additional elements do not add a meaningful limitation to the process of estimating real estate value. The claims do not add anything significant to the abstract idea.
	Claims 3-7, 9-12 further limits the abstract idea as related to estimating real estate value, and adds additional elements as related to invoking computers or other machinery merely as a tool to execute the abstract idea (See MPEP 2105(b), MPEP 2106.05(f)). The additional elements do not add a meaningful limitation to the process of estimating real estate value. The claims do not add anything significant to the abstract idea.
	Claim 8, 13-19 further limits the abstract idea as related to estimating real estate value. The claims do not add anything significant to the abstract idea.
	Claim 20 adds an additional element as related to invoking computers or other machinery merely as a tool to execute the abstract idea (See MPEP 2105(b), MPEP 2106.05(f)). The additional elements do not add a meaningful limitation to the process of estimating real estate value. The claims do not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, in a manner which is not “significantly more” than an abstract idea.
	Therefore, claims 1-20 are directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu, US Patent Application Publication 20170357984 (hereafter “Takamatsu”), in view of Bisson, US Patent Application Publication 20180158113 (hereafter “Bisson”).
	Regarding claim 1, 
	Takamatsu — which is directed to an information processing device, an information processing method, and a program to provide information useful to a variety of users engaged in real estate transactions — discloses:
A computerized system for estimating real estate value, the system comprising: a user interface 
	[an information processing device, an information processing method, and a program provide information useful to a variety of users engaged in real estate transactions (Abstract); FIG. 1 is a diagram illustrating a diagrammatic configuration of a system according to an embodiment of the present disclosure. Referring to FIG. 1, a system 10 according to the present embodiment includes a client 100 and a server 300. The client 100 and the server 300 are connected by a network 200, and are able to communicate with each other (0034, Fig. 1); The client 100 may include devices such as a smartphone 100a, a personal computer 100b, and a tablet 100c, for example. The client 100 is not limited to the illustrated example, and may include any type of terminal device having a function of inputting and outputting information with respect to a user (0035; see also 0121, 0122, 0127, 0128 discussing system interfaces)]
[…] generate at least one first estimate 5of at least one real estate item's value; 
[the prediction of a price is performed before putting out the target property for sale, or in other words during the stage when the owner is considering selling (0065; see also 0081); In the price prediction based on the price of a similar transaction as above, the first transaction may be a transaction currently in progress, or in other words a transaction that has not been established yet. The features of such a transaction that has not been established yet are extracted from the selling data 3103 if selling has already started, for example (0081)] The disclosure describes generating at least one first estimate of at least one real estate item’s value. While Takamatsu discloses, “the desired selling price 1202 may be changeable at any time by direct user input or selection from a list (0109), which suggests user input of a real estate item’s value, Takamatsu does not appear to explicitly disclose prompting human experts.
and a processor configured to receive input characterizing said at least one real estate item aka asset (e.g. house), and, based at least partly on said input, to generate at least one second estimate of the at least one real estate item's value; and logic which combines said at least one first estimate and said at least one second 10estimate, thereby to yield an ensemble estimate of the at least one real estate item's value.  
[Next, the process of extracting a similar property or a similar transaction, which is performed by the information extraction unit 3305 included in the processing unit 330 of the server 300 in the present embodiment, will be described further (0067); First, the feature generation unit 3301 generates property features for each real estate property registered in the property data 3101, on the basis of the property data 3101, the selling data 3103, the transaction data 3105, and/or the surrounding environment data 3107 (0068; see also 0110, 0135, 0170, 0179, 0182); Next, a process of predicting the price of a real estate property performed by the transaction result prediction unit 3307 included in the processing unit 330 of the server 300 in the present embodiment will be described further (0073); Prior to making a prediction based on the price of a similar property, the information extraction unit 3305 extracts a similar property (second real estate property) that is similar to a first real estate property which is the target of prediction, on the basis of the property feature data 3109 (0074); At this point, when predicting the price, the transaction result prediction unit 3307 corrects the predicted price on the basis of the difference between the features of the first real estate property and the features of the second real estate property (0075; see also 0079-0080); More specifically, for example, the transaction result prediction unit 3307 corrects a predicted price q.sub.ts for the first real estate property (property feature vector X.sub.s) based on the price p.sub.t of the second real estate property (property feature vector X.sub.t), according to Formula 3 below. (0076)] Takamatsu describes an initial price prediction during the stage when the owner is considering selling [i.e., generating at least one first estimate of at least one real estate item’s value]. Takamatsu also discloses price prediction based on a transaction currently in progress or a transaction that has not been established yet. As described by Takamatsu, an initial price prediction during the stage when the owner is considering selling, and another predicted price may be determined when the owner decides to sell (the claimed second estimate), wherein the initial predicted price may be corrected based on current property data and transaction data. As noted above, Takamatsu discloses, “the desired selling price 1202 may be changeable at any time by direct user input or selection from a list (0109). As such, Takamatsu describes generating at least one first estimate of at least one real estate item’s value and describes user input of a desired selling price. Takamatsu does not appear to explicitly disclose prompting human experts5.
	However, Bisson — which is directed to a rich content appraisal report generator — discloses (note the portion in italics is what has not explicitly been addressed):
prompting human experts to [generate at least one first estimate 5of at least one real estate item's value]; 
[a system for generating property appraisal reports. Each property appraisal report provides an appraisal by an appraiser of a subject property, which is a real property. The system includes a portable computing device, such as a smartphone, and software that runs on the portable computing device configured to generate the property appraisal report for the subject property according to an appraisal report specification (0004; see also 0027); The software may be further configured to cause the computer processor to display to the appraiser a menu of the specified items to be included in the property appraisal report, where the appraiser can select one of the specified items and the computer processor then prompts the appraiser to obtain the specified item (0013; see also 0011, 0027, 0030, 0032, 0034, 0037); The appraiser 100 generally also must enter a valuation 303 of the property that is placed in the report….In addition to an estimated value of the subject property, the system may receive from the appraiser comparable property information, valuation adjustments, estimation of costs to rebuild or replace as if new, and other approaches to value used by appraiser professionals. Such information may also be included in the valuation section 303 of the appraisal report (0039)] Bisson references appraisers and appraiser professionals. The Examiner interprets appraisers as human experts. Bisson notes that each property appraisal report provides an appraisal by an appraiser of the subject property (i.e. an appraisal by an appraiser of the subject property is a specified item of each property appraisal report), describes prompting the appraiser for specified items, and describes generating a property appraisal report for the subject property according to an appraisal report specification. As such, the Examiner interprets the disclosure as teaching or suggesting prompting human experts to generate at least one first estimate 5of at least one real estate item's value.
Takamatsu teaches an information processing device, an information processing method, and a program to provide information useful to a variety of users engaged in real estate transactions. Bisson teaches a rich content appraisal report generator. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Bisson and Takamatsu is that Bisson discloses each property appraisal report provides an appraisal by an appraiser of the subject property, and prompting appraisers for specified items to generate the property appraisal report for the subject property according to an appraisal report specification.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of each property appraisal report provides an appraisal by an appraiser of the subject property, and prompting appraisers for specified items to generate the property appraisal report for the subject property according to an appraisal report specification (as taught by Bisson) with the information processing device, information processing method, and program to provide information useful to a variety of users engaged in real estate transactions (as taught by Takamatsu) in order to link in information from various sources, such as property databases that are accessed by the portable computing device over a network via a network interface in the portable computing device (Bisson 0040), allow access to detailed sales and property information, including site improvements, on various properties that can be imported into the report without leaving the software application (Bisson 0041), identify properties designated by the appraiser to be comparable to the subject property and include information about those properties to support the appraiser's appraisal (Bisson 0042, 0047), automatically include map photographs/images including an aerial map view and satellite aerial image based on the address of the subject property (Bisson 0048), and generate an appraisal report in any suitable format that supports embedded media links and/or embedded media (Bisson 0047).
 
Regarding claim 5, A system according to claim 1 
	The combination of Takamatsu and Bisson teaches the limitations of claim 1.
	Takamatsu further discloses:
wherein said input includes at least one real estate item feature 
derived from at least one of street view and satellite images of said at least one real estate item.  
	[the data may also include images of features such as the exterior and interior of the property, or the view from the property. If a building has been rebuilt or renovated, for example, data associated with a new ID may be added as a separate property, or a history of the rebuilding, renovation, or the like may be included in the property data (0049); Property features (room arrangement, age, size, structure, number of floors, right of site)… property photos (exterior photos, view from veranda, floor plan, rooms… roads surrounding land (in the case of a detached house), renovation information (0057); from images such as the exterior and interior of a property or the view from the property which are included in the property data 3101, image analysis using any of various known techniques may be utilized to extract feature vectors of the images (0060)] Takamatsu describes images associated with features of a property, and image analysis to extract feature vectors of the images. The Examiner interprets the disclosure of Takamatsu as teaching or suggesting the limitations in the context of a street view.
Additionally and alternatively, Bisson further discloses:
[…] street view and satellite images of said at least one real estate item.  
	[The appraisal report specification may require that the appraiser 100 obtain front and rear digital photographs of the house on the subject property 106. For example, when arriving at the property, the appraiser may select “exterior front view photograph” from a menu presented by the software application running on the portable computing device 107. Then the portable computing device 107 may put the camera 103 into digital photograph mode in order to prompt the appraiser 100 to obtain a front view photograph 201 using the camera 103. Generally in this mode the display screen 101 displays what is in the field of view of the camera lens, and suitable controls are provided by the software application on the display screen 101, or via mechanical controls, so that the user can frame a suitable photograph and instruct the portable computing device 107 to record the photograph when the user is satisfied with what is displayed on the display screen 101. Framing the photograph may be facilitated by the user moving closer to or further away from the house while pointing the camera lens at the house, and/or by using digital or optical zooming if supported by the portable computing device 107. Once the user is satisfied with the image of the front of the house shown on the display screen 101, the user can then direct the portable computing device 107 to record the photograph, generally by pressing a button rendered on the display screen 101 or by pressing a physical button on the device 107 (0030); The software application may allow the appraiser 100 to automatically include map photographs/images including an aerial map view and satellite aerial image with the click of a button, for example, based on the address of the subject property 106 (0048)]

Regarding claim 8, A system according to claim 5 
	The combination of Takamatsu and Bisson teaches the limitations of claim 5.
	Takamatsu further discloses:
wherein said feature includes at least one of: 5view, house positioning, house layout.  
	[view from veranda, floor plan… the grade of apartment and the view (0057); from images such as the exterior and interior of a property or the view from the property which are included in the property data 3101, image analysis using any of various known techniques may be utilized to extract feature vectors of the images (0060)]

Regarding claim 518, A system according to claim 1 
The combination of Takamatsu and Bisson teaches the limitations of claim 1.
	Takamatsu further discloses:
wherein said logic is configured to combine said at least one first estimate and said at least one second estimate.  
	[when predicting the price, the transaction result prediction unit 3307 corrects the predicted price on the basis of the difference between the features of the first real estate property and the features of the second real estate property (0075; see also 0079-0080); More specifically, for example, the transaction result prediction unit 3307 corrects a predicted price q.sub.ts for the first real estate property (property feature vector X.sub.s) based on the price p.sub.t of the second real estate property (property feature vector X.sub.t), according to Formula 3 below. (0076)]

Regarding claim 19, A system according to claim 1 wherein a human agent provides at least one input toward value estimation of at least one real estate property, to the system, after 10having first been presented with at least partly computer-generated data characterizing the real estate property, and wherein said input provided to the system by the agent after having first been presented with said data, is subsequently used at least once by the system for estimation of value of the real estate property,” see the NOTE below for claim interpretation.
NOTE: The Examiner notes claim 19 is rejected under 35 U.S.C. 112(b) as comprising steps performed by a human in combination with a system claim. Additionally, the Examiner interprets claim 19 as comprising a contingent limitation, wherein, “a human agent provides at least one input toward value estimation of at least one real estate property, to the system, after having first been presented with at least partly computer-generated data characterizing the real estate property,” is the condition(s) precedent for the claimed function of, “wherein said input…is subsequently used at least once by the system for estimation of value of the real estate property.” The Examiner interprets functions claimed as being performed if a condition(s) precedent is(are) met as comprising contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).  

A system according to claim 1 
	The combination of Takamatsu and Bisson teaches the limitations of claim 1.
wherein a human agent provides at least one input toward value estimation of at least one real estate property, to the system, after 10having first been presented with at least partly computer-generated data characterizing the real estate property, and wherein said input provided to the system by the agent after having first been presented with said data, is subsequently used at least once by the system for estimation of value of the real estate property.  
	The Examiner notes the broadest reasonable interpretation of the claim limitations is taught in addressing the substantially similar limitations of claim 1 (i.e., due to the breadth of the claims, the scope of the limitations of claim 1 comprise the limitations of claim 19). See below for further discussion.
	wherein a human agent provides at least one input toward value estimation of at least one real estate property, to the system, 
	The Examiner interprets the claim 1 limitation of, “a processor configured to receive input characterizing said at least one real estate item aka asset (e.g. house),” as corresponding to the limitation above.
after 10having first been presented with at least partly computer-generated data characterizing the real estate property, 
	The Examiner interprets the claim 1 limitation of, “a user interface prompting human experts to generate at least one first estimate of at least one real estate item's value,” as corresponding to the limitation above.
and wherein said input provided to the system by the agent after having first been presented with said data, is subsequently used at least once by the system for estimation of value of the real estate property.  
	The Examiner interprets the claim 1 limitation of, “based at least partly on said input, to generate at least one second estimate of the at least one real estate item's value; and logic which combines said at least one first estimate and said at least one second estimate, thereby to yield an ensemble estimate of the at least one real estate item's value,” as corresponding to the limitation above. 
	The discussion of the motivation and rationale to combine the combination of Takamatsu and Bisson as referenced in claim 1 applies here, as well.


Regarding claim 1520, A system comprising at least one hardware processor configured to carry out the operations of the method of claim 1.
The combination of Takamatsu and Bisson teaches the limitations of claim 1, which comprises a processor.
Additionally, Takamatsu further discloses:
[An information processing method, executed by a processor  (0178; see also claim 19); The processing unit 130 is realized by a processor such as a central processing unit (CPU) included in the terminal device (0041); The processing unit 330 is realized by a processor such as a CPU included in the server device (0046); the functions of the processing unit 330 may also be realized by centrally operating and managing a processor distributed among multiple server devices (0047); The information processing device 900 includes a central processing unit (CPU) 901 (0121); The information processing device 900 may include a processing circuit such as a digital signal processor (0121)]

	
Claims 2-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu, US Patent Application Publication 20170357984 (hereafter “Takamatsu”), in view of Bisson, US Patent Application Publication 20180158113 (hereafter “Bisson”), and further in view of restb.ai.com, Computer vision with an eye for Real Estate, via web.archive.org link 4/30/2019 (hereafter “Restb.ai”).
Regarding claim 2, A system according to claim 1 
	The combination of Takamatsu and Bisson teaches the limitations of claim 1.
	Takamatsu further discloses:
wherein […] similar listing finder is used which is configured to identify a similar listing to at least one real estate item […]
[The information extraction unit 3305 extracts information related to another real estate property (second real estate property) that is similar to a real estate property (first real estate property) which is the target of price prediction, and/or another transaction (second transaction) that is similar to a transaction (first transaction) occurring with respect to a real estate property which is the target of price prediction, on the basis of the property feature data 3109, the transaction feature data 3111, and the parameters computed by the machine learning unit 3303 (0064; see also 0065, 0068, 0072, 0073, 0074, 0075, 0079); The machine learning unit 3303 performs machine learning based on the property feature data 3109 and the transaction feature data 3111, and decides various types of parameters to be used in the processes by the information extraction unit 3305 and the transaction result prediction unit 3307. For example, the parameters include weighting parameters set for each item of a property feature or a transaction feature for when the information extraction unit 3305 determines whether or not a property or a transaction is similar (0063)] While the disclosure describes the use of machine learning based on the property feature data, Takamatsu does not appear to explicitly disclose the use of a neural network (NN) and using user-item engagement ("collaborative") data for houses features.
embedding plural 15house features into an N-dimensional space, […] according to houses previously chosen by end-users.  
	[the property features and the transaction features may be vectors extracted from data (feature vectors). Such feature vectors may also be generated by simply concatenating items of data, for example. For example, by setting category values with respect to direction items, such as “East=1, South=2, West=3, North=4”, the direction may be handled as a numerical value (0058); First, the feature generation unit 3301 generates property features for each real estate property registered in the property data 3101, on the basis of the property data 3101, the selling data 3103, the transaction data 3105, and/or the surrounding environment data 3107. In the information extraction unit 3305, from among K-dimensional property feature vectors respectively generated for n registered properties, a distance function D(X.sub.i, X.sub.j) between X.sub.i and X.sub.j (where i, jε1, 2, . . . , N; i≠j) is defined like in Formula 1 below. Note that x.sub.ki and x.sub.kj are the kth bases (where k=1, 2, . . . , K) of the feature vectors X.sub.i and X.sub.j, while d(x.sub.ki, x.sub.kj) is the Euclidean distance between x.sub.ki and x.sub.kj (note that the bases x.sub.ki and x.sub.kj of the feature vectors may be scalars, or vectors of two or more dimensions), and w.sub.k is a weighting parameter set for the kth basis of the feature vectors (0068; see also 0086, 0092, 0093); a vector of two or more dimensions (0095)] While the disclosure describes the use of machine learning based on the property feature data, Takamatsu does not appear to explicitly disclose training a deep neural network. 
	Bisson further discloses:
…identify a similar listing to at least one real estate item using user-item engagement ("collaborative") data for houses features and 
[A key aspect of the system is that the software application gives the appraiser 100 the ability to link in information from various sources, such as property databases 109 that are accessed by the portable computing device 107 over a network 108 via a network interface 104 in the portable computing device 107. Such information includes sales history information for the property (amount paid and date of sale), as well as details on other properties that facilitate comparison to the subject property (such as number of bedrooms and bathrooms, floor area, type of house (e.g. number of floors), site size, days on market, location, building type, design/style, age/condition, livable floor area, parking and information regarding the neighbourhood the house is in (such as average house price in the area, average household income, proximity of schools, etc.). The appraiser may obtain similar information on the neighbourhood of the subject property via the software application and use this to help decide whether a particular property is comparable to the subject property. Such other properties may be referred to as “comparables” or “comps”, and the relevant factors are well known in the art (see, for example, https://en.wikipedia.org/wiki/Comparables) (0040); In addition to an estimated value of the subject property, the system may receive from the appraiser comparable property information, valuation adjustments, estimation of costs to rebuild or replace as if new, and other approaches to value used by appraiser professionals (0039)]
The combination of Takamatsu and Bisson does not appear to explicitly recite the use of a neural network (NN) and training a deep neural network.
However, Restb.ai — which is directed to automatically tagging and classifying property photos — discloses (note the portion in italics is what has not explicitly been addressed):	 
wherein an NN based similar listing finder is used…the method including training a deep neural network according to houses previously chosen by end-users.  
	[Taking all of one listing’s photos and looking for the listing with the most similar collection of photos (pg. 77); Our proprietary Deep Learning technology at your fingertips (pg. 11; see also pg. 30); Machines can do many repetitive visual tasks accurately, tirelessly and faster than humans when powered by our latest deep learning technology (pg. 14); Computer vision optimized for real estate - The data shows that photos are the strongest purchase driver in real estate decisions. Why then, are so few companies leveraging their most valuable asset? That is the question Restb.ai set out to solve when they first built their award-winning deep learning neural network over 4 years ago (pg. 11); We developed our own A.I. based computer vision technology, with an emphasis on high speed and accuracy. Our A.I. solution is developed on machine learning algorithms and is comprised of state-of-the-art convolutional neural networks. These algorithms and networks are trained to deliver results and solve problems relevant to the Real Estate industry (pg. 27; see also pg. 69); A cutting-edge computer vision solution would be nothing without a comprehensive data set. Enter Xavi, a data savant pulled into the project from the world of professional poker. He knew that a real estate specific product would need the highest quality of real estate specific data and training sets. Therefore, and unlike many competitors, all data sets are managed and tagged in-house (pg. 20)]
Takamatsu teaches an information processing device, an information processing method, and a program to provide information useful to a variety of users engaged in real estate transactions. Bisson teaches a rich content appraisal report generator. Restb.ai teaches automatically tagging and classifying property photos. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Restb.ai and the combination of Takamatsu and Bisson is that Restb.ai discloses convolutional neural networks and a deep learning neural network, optimized and trained for real estate using the highest quality of real estate specific data and training sets, wherein all data sets are managed and tagged in-house.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of convolutional neural networks and a deep learning neural network, optimized and trained for real estate using the highest quality of real estate specific data and training sets, wherein all data sets are managed and tagged in-house (as taught by Restb.ai) and the features of each property appraisal report provides an appraisal by an appraiser of the subject property, and prompting appraisers for specified items to generate the property appraisal report for the subject property according to an appraisal report specification (as taught by Bisson) with the information processing device, information processing method, and program to provide information useful to a variety of users engaged in real estate transactions (as taught by Takamatsu) in order to automatically tag property photos with details specific to real estate (Restb.ai pg. 3), offer in-depth categorization (Restb.ai pg. 27), leverage photos, shown to be the strongest purchase driver in real estate (Restb.ai pg. 11), automate visual tasks to save time and money (Restb.ai pg. 15), optimize policy premiums by automatically estimating reconstruction costs (Restb.ai pg. 71), deliver results and solve problems relevant to the Real Estate industry (Restb.ai pg. 27), enhance Automated Valuation Models with additional insights (fix and flip opportunity, recently renovated, etc.) (Restb.ai pg. 71), use the latest developments in Natural Language Processing to generate property descriptions (Restb.ai pg. 89), and quickly and easily integrate an Artificial Intelligence (AI) solution via a cloud-based API service (Restb.ai pg. 28).

Regarding claim 3, A system according to claim 1 
	The combination of Takamatsu and Bisson teaches the limitations of claim 1.
	Takamatsu further discloses:
[…] analyze house images 
[from images such as the exterior and interior of a property or the view from the property which are included in the property data 3101, image analysis using any of various known techniques may be utilized to extract feature vectors of the images (0060)]
including identification of the level of renovation of at least one room in 20said real estate item.  
	[the data may also include images of features such as the exterior and interior of the property, or the view from the property. If a building has been rebuilt or renovated, for example, data associated with a new ID may be added as a separate property, or a history of the rebuilding, renovation, or the like may be included in the property data (0049; see also 0057)]
	Bisson further discloses:
	[…] house images […] of at least one room in 20said real estate item.  
	[The appraisal report specification may though specify that for each room certain information is required, such as a photograph, a name and a description (0028)]
	The combination of Takamatsu and Bisson does not appear to explicitly recite the use of a convolutional neural network (NN)
However, Restb.ai — which is directed to automatically tagging and classifying property photos — discloses (note the portion in italics is what has not explicitly been addressed):	 
wherein convolutional NN is used to 
[We developed our own A.I. based computer vision technology, with an emphasis on high speed and accuracy. Our A.I. solution is developed on machine learning algorithms and is comprised of state-of-the-art convolutional neural networks. These algorithms and networks are trained to deliver results and solve problems relevant to the Real Estate industry (pg. 27; see also pg. 69)]
analyze house images including identification of the level of renovation of at least one room in 20said real estate item.  
	[Our plug-n-play Artificial Intelligence automatically tags your property photos with details specific to real estate – Room Type Classification (pg. 3; see also pg. 27); Side by side photo comparisons by room type…image to speech conversion (pg. 40); use the latest developments in Natural Language Processing to generate property descriptions based on listing data and image data (features, condition, etc.) (pg. 89), Automated Valuation Models (AVM) have been an integral part of real estate… They do not account for the information easily seen in photos, such as renovations and home condition (pg. 124); Current AVM’s neglect property condition. Enhance your model with additional insights (fix and flip opportunity, recently renovated, etc.) (pg. 70); property condition analysis to enhance AVMs based on Bathroom and kitchen conditions, Interior and exterior conditions, and overall condition (pg. 53; see also pg. 69)]
	The Examiner notes the motivation and rationale to combine Restb.ai with the combination of Takamatsu and Bisson, as discussed in addressing claim 2, applies here, as well.

Regarding claim 4, A system according to claim 1 
	The combination of Takamatsu and Bisson teaches the limitations of claim 1.
	Takamatsu further discloses:
wherein said input includes house-style of said at least one real estate item (e.g. house) 
[The real estate properties may include any of various types of properties, such as land, freestanding buildings, apartments, town houses, and commercial properties, for example…the data may also include images of features such as the exterior and interior of the property, or the view from the property (0049); from images such as the exterior and interior of a property or the view from the property which are included in the property data 3101, image analysis using any of various known techniques may be utilized to extract feature vectors of the images… the images may be classified in accordance with the features (by clustering, for example) first, and then category values corresponding to the classification results may be incorporated into the vectors of the property features and the transaction features (0060)]
as derived from automatic analysis of digital house images. 
[from images such as the exterior and interior of a property or the view from the property which are included in the property data 3101, image analysis using any of various known techniques may be utilized to extract feature vectors of the images (0060)]
While Takamatsu discloses input characterizing a property as comprising the house-style and also discloses image analysis of the interior of a property, the combination of Takamatsu and Bisson does not appear to explicitly recite input characterizing a house as including a house style as derived from automatic analysis of digital house images.
However, Restb.ai — which is directed to automatically tagging and classifying property photos — discloses (note the portion in italics is what has not explicitly been addressed):	
wherein said input includes house-style of said at least one real estate item (e.g. house) as derived from automatic analysis of digital house images.  
	[Let our A.I. automatically tag and classify your property photos (pg. 1); Since our A.I. solution is tailored to Real Estate, we…Offer in-depth categorization (33 home scenes, 32 indoor and outdoor home feature, 16 exterior home styles (pg. 27; see also pg. 4)]
	The Examiner notes the motivation and rationale to combine Restb.ai with the combination of Takamatsu and Bisson, as discussed in addressing claim 2, applies here, as well.

Regarding claim 6, A system according to claim 5 
The combination of Takamatsu and Bisson teaches the limitations of claim 5.
	wherein said feature is derived from […] receiving at least one of said street view and said satellite images. 
The combination of Takamatsu and Bisson teaches or suggests receiving at least one of said street view and said satellite images by addressing the limitations of claim 5. 
	The combination of Takamatsu and Bisson does not appear to explicitly recite the use of an AI process.
However, Restb.ai — which is directed to automatically tagging and classifying property photos — discloses (note the portion in italics is what has not explicitly been addressed):	 
	wherein said feature is derived from an Al process receiving at least one of said street view and said satellite images.
	[We developed our own A.I. based computer vision technology, with an emphasis on high speed and accuracy. Our A.I. solution is developed on machine learning algorithms and is comprised of state-of-the-art convolutional neural networks. These algorithms and networks are trained to deliver results and solve problems relevant to the Real Estate industry (pg. 27; see also pg. 69); Our plug-n-play Artificial Intelligence automatically tags your property photos with details specific to real estate – Exterior Style Classification (pgs. 3-4; see also pg. 27); Let our A.I. automatically tag and classify your property photos (pg. 1); Since our A.I. solution is tailored to Real Estate, we…Offer in-depth categorization (33 home scenes, 32 indoor and outdoor home feature, 16 exterior home styles (pg. 27; see also pg. 4)]
	The Examiner notes the motivation and rationale to combine Restb.ai with the combination of Takamatsu and Bisson, as discussed in addressing claim 2, applies here, as well.
 
Regarding claim 7, A system according to claim 6 
	The combination of Takamatsu, Bisson, and Restb.ai teaches the limitations of claim 6.
	Restb.ai further discloses:
	wherein said Al process comprises convolutional NN.  
[We developed our own A.I. based computer vision technology, with an emphasis on high speed and accuracy. Our A.I. solution is developed on machine learning algorithms and is comprised of state-of-the-art convolutional neural networks. These algorithms and networks are trained to deliver results and solve problems relevant to the Real Estate industry (pg. 27; see also pg. 69)]
	The Examiner notes the motivation and rationale to combine Restb.ai with the combination of Takamatsu and Bisson, as discussed in addressing claim 2, applies here, as well.

	
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu, US Patent Application Publication 20170357984 (hereafter “Takamatsu”), in view of Bisson, US Patent Application Publication 20180158113 (hereafter “Bisson”), and further in view of Kiapour, US Patent Application Publication 20180107684 (hereafter “Kiapour”).
Regarding claim 9, A system according to claim 1 
	The combination of Takamatsu and Bisson teaches the limitations of claim 1.
NOTE: Regarding claim interpretation, the Examiner notes the instant specification comprises substantially similar language to the claim language in listing embodiments corresponding to substantially similar claim language (see instant specification at pg. 6 lines 30-32), wherein the claim limitations appear to rely on the disclosure of the instant specification wherein the instant specification describes facilitating computation of an initial Estimated Price through the use of Natural Language Processing (NLP) on agent remarks (considered as free text) to infer features about the house including its condition and/or renovation level (see instant specification at pg. 26 lines 15-19), with the explicit discussion of NER in the instant specification being limited to: “Name Entity Recognition (text mining) - The system may employ for example bidirectional LSTMs for name entity recognition (NER) of the text describing the asset,” (see instant specification at pg. 19 lines 20-22), and a discussion of sorting and formatting agent remarks for easier agent report construction (see instant specification at pg. 23 lines 20-22, pg. 25 lines 4-7). As best understood by the Examiner, the instant specification provides brief reference to the use of NER, but appears to describe the use of NER as related to text mining and sorting and formatting agent remarks in the context of applying Natural Language Processing (NLP) on agent remarks (considered as free text) to infer features about the house including its condition and/or renovation level.

	The combination of Takamatsu and Bisson does not appear to explicitly recite the remaining limitations of claim 1.
However, Kiapour — which is directed to parallel prediction of multiple image aspects — discloses (note the portion in italics is what has not explicitly been addressed):	 
wherein said input includes name entity recognition (NER) data derived or mined from text describing the asset which is read by the system.  
[The natural language understanding (NLU) 206 unit processes natural language text input 212, both formal and informal language, detects the intent of the text, and extracts useful information, such as objects of interest and their attributes (0031); input modalities for the AI orchestrator 206 are derived from a computer vision component 208, a speech recognition component 210, and a text normalization component which may form part of the speech recognition component 210. The computer vision component 208 may identify objects and attributes from visual input (e.g., photo). The speech recognition component 210 converts audio signals (e.g., spoken utterances) into text. The text normalization component operates to make input normalization, such as language normalization by rendering emoticons into text, for example (0058); The artificial intelligence framework 144 further includes a natural language understanding (NLU) component 206 that operates to parse and extract user intent and intent parameters (for example mandatory or optional parameters). The NLU component 206 is shown to include sub-components such as a spelling corrector (speller), a parser, a named entity recognition (NER) sub-component, a knowledge graph, and a word sense detector (WSD) (0059; see also 0032); the dialog manager 204 operates in association with a context manager 518 and a natural language generation (NLG) component 512. The context manager 518 manages the context and communication of a user with respect to online personal assistant (or “bot”) and the assistant's associated artificial intelligence (0060); Explicit input modalities can include text, speech, and visual input and can be enriched with implicit knowledge of user (e.g., geolocation, gender, birthplace, previous browse history, and so forth). Output modalities can include text (such as speech, or natural language sentences, or product-relevant information, and images on the screen of a smart device e.g., client device 110 (0063; see also 0032, 0065, 0067, 0069, 0070, 0071, 0102)] The Examiner interprets the disclosure as related to: the natural language understanding (NLU) unit processes natural language text input, both formal and informal language, detects the intent of the text, and extracts useful information, such as objects of interest and their attributes; The speech recognition component converts audio signals (e.g., spoken utterances) into text; The artificial intelligence framework further includes a natural language understanding (NLU) component that operates to parse and extract user intent and intent parameters (for example mandatory or optional parameters); The NLU component is shown to include sub-components such as a spelling corrector (speller), a parser, a named entity recognition (NER) sub-component, a knowledge graph, and a word sense detector (WSD); Explicit input modalities can include text, speech, and visual input and can be enriched with implicit knowledge of user (e.g., geolocation); and Output modalities can include text (such as speech, or natural language sentences, or product-relevant information, and images on the screen of a smart device e.g., client device) as teaching or suggesting wherein said input includes name entity recognition (NER) data derived or mined from text describing the asset which is read by the system.  
Takamatsu teaches an information processing device, an information processing method, and a program to provide information useful to a variety of users engaged in real estate transactions. Bisson teaches a rich content appraisal report generator. Kiapour teaches parallel prediction of multiple image aspects. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Kiapour and the combination of Takamatsu and Bisson is that Kiapour discloses a natural language understanding (NLU) unit processing natural language text input, detecting the intent of the text, and extracting useful information, such as objects of interest and their attributes; input modalities deri8ved from a computer vision component and a text normalization component; a speech recognition component converting audio signals into text; a text normalization component; a natural language understanding (NLU) component that operates to parse and extract user intent and intent parameters; the NLU component comprising a parser and a named entity recognition (NER) sub-component.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a natural language understanding (NLU) unit processing natural language text input, detecting the intent of the text, and extracting useful information, such as objects of interest and their attributes; input modalities deri8ved from a computer vision component and a text normalization component; a speech recognition component converting audio signals into text; a text normalization component; a natural language understanding (NLU) component that operates to parse and extract user intent and intent parameters; the NLU component comprising a parser and a named entity recognition (NER) sub-component (as taught by Kiapour) and the features of each property appraisal report provides an appraisal by an appraiser of the subject property, and prompting appraisers for specified items to generate the property appraisal report for the subject property according to an appraisal report specification (as taught by Bisson) with the information processing device, information processing method, and program to provide information useful to a variety of users engaged in real estate transactions (as taught by Takamatsu) in order to perform image recognition to identify the characteristics of the image (Kiapour 0016, 0032), detect the intent of the text, and extract useful information, such as objects of interest and their attributes (Kiapour 0031), to interact with several input channels 304, such as native commerce applications, chat applications, social networks, browsers, etc. (Kiapour 0037), to provide an intelligent and friendly system that understands the user's intent, mandatory parameters, optional parameters, as well as implicit information (Kiapour 0039), and to provide a configurable, flexible interface with machine learning capabilities for ongoing improvement (Kiapour 0041).

	
Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu, US Patent Application Publication 20170357984 (hereafter “Takamatsu”), in view of Bisson, US Patent Application Publication 20180158113 (hereafter “Bisson”), in view of Kiapour, US Patent Application Publication 20180107684 (hereafter “Kiapour”), and further in view of Nasir Safdari, Named Entity Recognition (NER) with keras and tensorflow, December 12, 2018, https://towardsdatascience.com/named-entity-recognition-ner-meeting-industrys-requirement-by-applying-state-of-the-art-deep-698d2b3b4ede (hereafter “Safdari”).
Regarding claim 10, A system according to claim 9 
	The combination of Takamatsu, Bisson, and Kiapour teaches the limitations of claim 9. The discussion of claim interpretation of claim 9 applies here, as well. Claim 10 introduces the aspect of bidirectional LSTMs.
	The combination of Takamatsu, Bisson, and Kiapour does not appear to explicitly recite the aspect of bidirectional LSTMs.
	However, Safdari — which is directed to Named Entity Recognition (NER) with keras and tensorflow — discloses (note the portion in italics is what has not explicitly been addressed):	
wherein said name entity recognition (NER) data is derived by bidirectional LSTMs.  
	[Another important strategy in building a high-performing deep learning method
is understanding which type of neural network works best to tackle NER problem
considering that the text is a sequential data format. yeah, you guessed it right…
Long short Term Memory (LSTM)….But not any type of LSTM, we need to use bi-directional LSTMs because using a standard LSTM to make predictions will only take the “past” information in a sequence of the text into account. for NER, since the context covers past and future labels in a sequence, we need to take both the past and the future information into account. A bidirectional LSTM is a combination of two LSTMs — one runs forward from “right to left” and one runs backward from “left to right” (pg. 4)]
Takamatsu teaches an information processing device, an information processing method, and a program to provide information useful to a variety of users engaged in real estate transactions. Bisson teaches a rich content appraisal report generator. Kiapour teaches parallel prediction of multiple image aspects. Safdari teaches Named Entity Recognition (NER) with keras and tensorflow. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Safdari and the combination of Takamatsu, Bisson, and Bisson is that Safdari discloses understanding which type of neural network works best to tackle NER; using bidirectional LSTMs because using a standard LSTM to make predictions will only take the “past” information in a sequence of the text into account; for NER, we need to take both the past and the future information into account.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of understanding which type of neural network works best to tackle NER; using bidirectional LSTMs because using a standard LSTM to make predictions will only take the “past” information in a sequence of the text into account; for NER, we need to take both the past and the future information into account (as taught by Safdari), the features of a natural language understanding (NLU) unit processing natural language text input, detecting the intent of the text, and extracting useful information, such as objects of interest and their attributes; input modalities deri8ved from a computer vision component and a text normalization component; a speech recognition component converting audio signals into text; a text normalization component; a natural language understanding (NLU) component that operates to parse and extract user intent and intent parameters; the NLU component comprising a parser and a named entity recognition (NER) sub-component (as taught by Kiapour) and the features of each property appraisal report provides an appraisal by an appraiser of the subject property, and prompting appraisers for specified items to generate the property appraisal report for the subject property according to an appraisal report specification (as taught by Bisson) with the information processing device, information processing method, and program to provide information useful to a variety of users engaged in real estate transactions (as taught by Takamatsu) in order to understand which type of neural network works best to tackle NER and take both past and future information into account (Safdari pg. 4), and to classify content and improve search algorithms (Safdari pg. 2).
	
Regarding claim 12, A system according to claim 10 
	The combination of Takamatsu, Bisson, Kiapour, and Safdari teaches the limitations of claim 10.
	Safdari further discloses:
wherein Bidirectional LSTMs are provided using Keras's bidirectional layer wrapper.  
	Safdari provides a quick look at the architecture of four different state-of-the-art approaches (1. Bidirectional LSTM-CRF, 2. Bidirectional LSTM-CNNs, 3. Bidirectional LSTM-CNNS-CRF, 4. ELMo Embeddings) by referring to the actual research paper, then moves on to implement the one with the highest accuracy (pg. 5; see pgs. 5-8 for the quick look at the 4 approaches and illustrated layers), and describes using keras for merging, importing, and adding layers to build our neural network (pg. 13)]
	The Examiner notes the limitations of claim 12 are recited in a manner in which the motivation and rationale discussed in combining the combination of Takamatsu, Bisson, Kiapour, and Safdari to address the limitations of claim 10 applies here, as well.
	
	
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu, US Patent Application Publication 20170357984 (hereafter “Takamatsu”), in view of Bisson, US Patent Application Publication 20180158113 (hereafter “Bisson”), and further in view of Nasir Safdari, Named Entity Recognition (NER) with keras and tensorflow, December 12, 2018, https://towardsdatascience.com/named-entity-recognition-ner-meeting-industrys-requirement-by-applying-state-of-the-art-deep-698d2b3b4ede (hereafter “Safdari”).
Regarding claim 11, A system according to claim 1
	The combination of Takamatsu and Bisson teaches the limitations of claim 1.
	The combination of Takamatsu and Bisson does not appear to explicitly recite the remaining limitations of claim 11.
	However, Safdari — which is directed to Named Entity Recognition (NER) with keras and tensorflow — discloses (note the portion in italics is what has not explicitly been addressed):
wherein at least one deep learning and/or 15neural network library, e.g. Keras, is used to implement at least one operation.  
	[Another important strategy in building a high-performing deep learning method is understanding which type of neural network works best to tackle NER problem considering that the text is a sequential data format. yeah, you guessed it right…Long short Term Memory (LSTM)….But not any type of LSTM, we need to use bi-directional LSTMs…for NER, since the context covers past and future labels in a sequence, we need to take both the past and the future information into account (pg. 4); we split our data into training and testing set and then we import tensorflow Hub (a library for the publication, discovery, and consumption of reusable parts of machine learning models) to load the ELMo embedding feature and keras to start building our network (pg. 12)] The Examiner interprets the disclosure as related to an important strategy in building a high-performing deep learning method is understanding which type of neural network works best to tackle NER and importing tensorflow Hub (a library for the publication, discovery, and consumption of reusable parts of machine learning models) to load the ELMo embedding feature and keras to start building our network as teaching or suggesting wherein at least one deep learning and/or neural network library, e.g. Keras, is used to implement at least one operation.  
Takamatsu teaches an information processing device, an information processing method, and a program to provide information useful to a variety of users engaged in real estate transactions. Bisson teaches a rich content appraisal report generator. Safdari teaches Named Entity Recognition (NER) with keras and tensorflow. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Safdari and the combination of Takamatsu and Bisson is that Safdari discloses an important strategy in building a high-performing deep learning method is understanding which type of neural network works best to tackle NER and importing tensorflow Hub (a library for the publication, discovery, and consumption of reusable parts of machine learning models) to load the ELMo embedding feature and keras to start building our network.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of an important strategy in building a high-performing deep learning method is understanding which type of neural network works best to tackle NER and importing tensorflow Hub (a library for the publication, discovery, and consumption of reusable parts of machine learning models) to load the ELMo embedding feature and keras to start building our network (as taught by Safdari) and the features of each property appraisal report provides an appraisal by an appraiser of the subject property, and prompting appraisers for specified items to generate the property appraisal report for the subject property according to an appraisal report specification (as taught by Bisson) with the information processing device, information processing method, and program to provide information useful to a variety of users engaged in real estate transactions (as taught by Takamatsu) in order to understand which type of neural network works best to tackle NER and take both past and future information into account (Safdari pg. 4), and to classify content and improve search algorithms (Safdari pg. 2).

	
Claims 13, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu, US Patent Application Publication 20170357984 (hereafter “Takamatsu”), in view of Bisson, US Patent Application Publication 20180158113 (hereafter “Bisson”), and further in view of Iwona Dittman, Setting Offer Prices by Housing Developers - Selected Issues in the Light of Literature Review, January 2014, Real Estate Management and Valuation, vol. 22, no. 4, pp. 17-26 (hereafter “Dittman”).
Regarding claim 2013, A system according to claim 1 
	The combination of Takamatsu and Bisson teaches the limitations of claim 1.
	The combination of Takamatsu and Bisson does not appear to explicitly recite the use of heuristics which use pricing strategy data.
	However, Dittman — which is directed to the setting of asking prices by housing developers — discloses (note the portion in italics is what has not explicitly been addressed):
wherein said processor generates said second estimate based also on heuristics which use pricing strategy data.  
	[This paper deals with selected theoretical issues pertaining to the setting of asking prices by housing developers. Determinants of the buyer’s and seller’s reservation prices have been identified. The advantages and disadvantages, in terms of behavioral economics, of the pricing strategies practiced by housing developers have been indicated. The strategy based on fixing an asking price roughly equal to the estimated market value of the property was compared with the strategy based on offering an inflated asking price (with the assumption of price negotiations) (pg. 17 Abstract); The topic of pricing strategy and tactics encompasses a wide array of issues. These are issues concerning, among others, the methods of fixing the asking price, discount policy, price competition, the anchoring heuristic in property valuation, and the relationship between the asking price and the time-span of the transaction (pg. 17 Introduction; see also pg. 22 discussing Strategy 1, Strategy 2, and the “anchoring and adjusting” heuristic; and see also pg. 23 discussion of Northcraft and Neale investigating the use of a decisional heuristic “anchoring and adjustment” on the real estate market using an experimental technique; and see also pg. 18 describing a list of classical marketing pricing strategies)]
Takamatsu teaches an information processing device, an information processing method, and a program to provide information useful to a variety of users engaged in real estate transactions. Bisson teaches a rich content appraisal report generator. Dittman teaches the setting of asking prices by housing developers. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Dittman and the combination of Takamatsu and Bisson is that Dittman discloses: pricing strategy and tactics encompasses a wide array of issues wherein the issues concern, among others, the methods of fixing the asking price, discount policy, price competition, the anchoring heuristic in property valuation, and the relationship between the asking price and the time-span of the transaction; pricing strategies practiced by housing developers; and comparing pricing strategies.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: pricing strategy and tactics encompasses a wide array of issues wherein the issues concern, among others, the methods of fixing the asking price, discount policy, price competition, the anchoring heuristic in property valuation, and the relationship between the asking price and the time-span of the transaction; pricing strategies practiced by housing developers; and comparing pricing strategies (as taught by Dittman) and the features of each property appraisal report provides an appraisal by an appraiser of the subject property, and prompting appraisers for specified items to generate the property appraisal report for the subject property according to an appraisal report specification (as taught by Bisson) with the information processing device, information processing method, and program to provide information useful to a variety of users engaged in real estate transactions (as taught by Takamatsu) in order to indicate the advantages and disadvantages of selected pricing strategies in the context of behavioral economics (Dittman pg. 18), to make decisions that are not only short-term decisions, but also long-term or strategic decisions (Dittman pg. 18), and to sell at the highest possible price and in the shortest possible time-frame (Dittman pg. 18).

Regarding claim 16, A system according to claim 13 
	The combination of Takamatsu, Bisson, and Dittman teaches the limitations of claim 13.
	Dittman further discloses:
wherein said heuristics include market- 30culture-data-dependent decisions re whether to overprice or underprice.  
[the choice of a pricing strategy is largely determined by the strategic goal (pg. 18 Pricing strategies of companies and methods of setting the asking price); Two functions of the asking price can be indicated (ARNOLD 1999). The first is to attract as many potential buyers as possible. Usually, a lower asking price (assuming a lack of other differences, e.g. in advertising, characteristics of the property) will encourage more potential buyers to examine the property and set up an appointment with the seller. On the other hand, the asking price fulfills the function of a starting price – the base value in negotiations, which leads to the establishment of a transaction price. Therefore, a lower asking price can weaken the bargaining power of the seller. In accordance with these two functions of the asking price we can determine two radical pricing strategies utilized in the sale of houses or apartments (pgs. 21-22); Strategy 1. Setting the residence price at the level of estimated market value and treating it as nonnegotiable (or negotiable to a minimal degree) can turn out to be an effective strategy, especially if the developer valuates his product well and is able to justify the price to the potential buyer. The risks of this strategy are tied with the possibility of undervaluing the price (selling too cheaply) or overvaluing it (if the developer is not willing to negotiate, he will not sell). Advantages are the transparency of the offer, which the customer can appreciate, and a lower price than that presented by entities utilizing the second strategy. Transparency and lower cost can be a decisive factor in convincing the customer to arrange a meeting with the developer and examine the property as the first, which in turn, if the first impression is favorable, can induce a confirmation effect…Strategy 2. The strategy of overpricing has an important advantage for the developer – it gives him the opportunity to achieve a higher price than the first strategy (even the maximum price, that the buyer is willing to pay). As Bucchianieri and Minson have noted, the buyer will negotiate to drive down the asking price until it reaches the level of the reservation price, which he is willing to pay for the property in question (BUCCHIANIERI, MINSON 2013). As it appears, several potential factors of success of this strategy can be indicated on the foundation of behavioral economics (pg. 22); there is a possibility that a low asking price will cause a so called “stampede” which will invoke an auction resulting in a transaction price higher than the asking price (“bidding war”) (pg. 19 footnote 3)] Dittman discloses pricing strategies, and associated benefits and risks, associated with a lower asking price (i.e., underpricing) and a higher asking price (i.e., overpricing).
The Examiner notes the limitations of claim 16 are recited in a manner in which the motivation and rationale discussed in combining the combination of Takamatsu, Bisson, and Dittman to address the limitations of claim 13 applies here, as well.

Regarding claim 17, A system according to claim 16 
	The combination of Takamatsu, Bisson, and Dittman teaches the limitations of claim 16, which comprises, “wherein said heuristics include market- culture-data-dependent decisions re whether to overprice or underprice.” Claim 17 adds the aspect of estimating said market-culture-data for each submarket using an SP/LP ratio plot.
	Takamatsu further discloses:
wherein said market-culture-data is estimated for each submarket using an SP/LP ratio plot, and wherein a ratio […]
[short-term and long-term trends (0059); from among K-dimensional property feature vectors respectively generated for n registered properties, a distance function D(X.sub.i, X.sub.j) between X.sub.i and X.sub.j (where i, jε1, 2, . . . , N; i≠j) is defined like in Formula 1 below (0068); price prediction may be performed by treating an already established transaction as the first transaction, and the result may be utilized for parameter learning by the machine learning unit 3303. More specifically, for example, a one transaction may be extracted from the transaction data 3105 and treated as the first transaction after first masking the contract price pi In this case, let qi be the price of the real estate property in the first transaction predicted by the transaction result prediction unit 3307 on the basis of the price of a similar transaction (second transaction) extracted by the information extraction unit 3305. In this case, the machine learning unit 3303 is able to decide various parameters (for example, the weighting parameter wk for computing similarity described in Formula 1, and the weighting parameter rk for correction described in Formula 4) by which the error R between the predicted price qi and the actual contract price pi as expressed in Formula 6 below becomes minimized, for example. Such learning for deciding parameters may be performed by utilizing any of various types of techniques, such as the gradient method, for example (0082); in the case of price prediction, an error ratio Er, may be computed from the actual contract price p, and the predicted price q, as expressed in Formula 7 below (0089)

    PNG
    media_image1.png
    83
    377
    media_image1.png
    Greyscale

the transaction result prediction unit 3307 may add the difference between the selling price and the contract price (per unit area) to the elements of the feature vector (0085)] While Takamatsu describes vector plotting associated with property features and describes an Error ratio based on the actual contract price and predicted price, Takamatsu does not appear to explicitly describe the comparison of the Sale Price and Listing Price in the context of an underpricing strategy or an overpricing strategy.
	However, Dittman further discloses:
wherein said market-culture-data is estimated for each submarket using an SP/LP ratio plot, and wherein a ratio larger than one means an underpricing strategy, while a ratio smaller than one means an overpricing strategy.  
[there is a possibility that a low asking price will cause a so called “stampede” which will invoke an auction resulting in a transaction price higher than the asking price (“bidding war”) (pg. 19 footnote 3); Asabere and Huffman demonstrate that if we determine the (theoretical) market value PT, then: (PL - PA) is the “price concession” value of the seller and (PL - PT) is the overestimation buffer. A situation where (PL - PA) = (PL - PT) and thus PL = PA occurs on competitive and effective markets, where, as a result of market forces, the equilibrium price is set at the level of market value. A situation where (PL – PA) > (PL – PT) and thus PL > PT [i.e., LP>SP, or SP/LP > 1] means there will be a bonus for the seller. This scenario takes place in the case of a so-called seller’s market. The opposite situation, where (PL – PA) < (PL – PT) and thus PL < PA [i.e., LP<SP, or SP/LP > 1] indicates price concessions and is the result of a buyer’s market (pg. 21)] The Examiner notes - PT: Theoretical market value; PL: (asking) Listed Price; PA: Transaction Price. The Examiner notes PA: Transaction Price corresponds to SP (Sale Price), and PL: (asking) Listed Price corresponds to LP (List Price). The Examiner interprets the disclosure of Dittman as teaching or suggesting the limitations, particularly in view of the disclosure of the combination of Takamatsu and Bisson.
The Examiner notes the limitations of claim 17 are recited in a manner in which the motivation and rationale discussed in combining the combination of Takamatsu, Bisson, and Dittman to address the limitations of claim 13 applies here, as well.

	
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu, US Patent Application Publication 20170357984 (hereafter “Takamatsu”), in view of Bisson, US Patent Application Publication 20180158113 (hereafter “Bisson”), in view of Iwona Dittman, Setting Offer Prices by Housing Developers - Selected Issues in the Light of Literature Review, January 2014, Real Estate Management and Valuation, vol. 22, no. 4, pp. 17-26 (hereafter “Dittman”), and further in view of Jessen, US Patent Application Publication 20160314545 (hereafter “Jessen”).
Regarding claim 14, A system according to claim 13 
	The combination of Takamatsu, Bisson, and Dittman teaches the limitations of claim 13.
	The combination of Takamatsu, Bisson, and Dittman does not appear to explicitly recite the remaining limitations of claim 14.
	However, Jessen — which is directed to data collection, storage, and processing system using one or more inputs — discloses (note the portion in italics is what has not explicitly been addressed):
wherein said pricing strategy data includes a numerical level ranking urgency to sell said asset.  
	[the property metric may comprise…seller distress (e.g., any indication of a seller's need to sell quickly)…the property metric may comprise a feature or characteristic with any real numerical value (e.g., 65, 10,000, 0.34, −10), any integer value (1, 5, 65), a binary value (e.g., Yes/No, I/O), a quality rating which, in some examples, may be converted to a numerical value system (e.g., low=1, medium low=2, . . . high=5, etc.) (0038); the profile preference database 302 may comprise a high-interest property list 312…a property may be determined to be the “high-interest” property by a threshold comparison module 314. For instance, the threshold comparison module may receive the property metric value of the property from the property information database 310. The threshold comparison module 314 may receive the threshold value and/or preference from the profile preference database 302, and may compare the threshold value and/or preference to the property metric value/s to determine if the property metric value meets and/or exceeds the threshold value and/or preference (0054); the profile 304 may provide a preference indicating a threshold value and/or a property metric that the entity associated with the profile values more (e.g., deems more important for a buying decision) than other threshold values and/or other property metrics. In some examples, the entity may rank one or more threshold values to indicate an importance of the one or more threshold values to the entity (0056)] The Examiner interprets the disclosure as related to: a property metric comprising seller distress (e.g., an indication of a seller’s need to sell quickly);  the property metric may comprise a feature or characteristic with any real numerical value (e.g., 65, 10,000, 0.34, −10), any integer value (1, 5, 65), a binary value (e.g., Yes/No, I/O), a quality rating which, in some examples, may be converted to a numerical value system (e.g., low=1, medium low=2, . . . high=5, etc.); the profile may provide a preference indicating a threshold value and/or a property metric that the entity associated with the profile values more (e.g., deems more important for a buying decision) than other threshold values and/or other property metrics; and rank one or more threshold values to indicate an importance of the one or more threshold values to the entity as teaching or suggesting wherein said pricing strategy data includes a numerical level ranking urgency to sell said asset.  
Takamatsu teaches an information processing device, an information processing method, and a program to provide information useful to a variety of users engaged in real estate transactions. Bisson teaches a rich content appraisal report generator. Dittman teaches the setting of asking prices by housing developers. Jessen teaches data collection, storage, and processing system using one or more inputs. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Jessen and the combination of Takamatsu, Bisson, and Dittman is that Jessen discloses: the property metric may comprise seller distress (e.g., any indication of a seller's need to sell quickly); the property metric may comprise a feature or characteristic with any real numerical value; compare the threshold value and/or preference to the property metric value/s to determine if the property metric value meets and/or exceeds the threshold value and/or preference; the profile may provide a preference indicating a threshold value and/or a property metric that the entity associated with the profile values more (e.g., deems more important for a buying decision) than other threshold values and/or other property metrics; and rank one or more threshold values to indicate an importance of the one or more threshold values to the entity.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: the property metric may comprise seller distress (e.g., any indication of a seller's need to sell quickly); the property metric may comprise a feature or characteristic with any real numerical value; compare the threshold value and/or preference to the property metric value/s to determine if the property metric value meets and/or exceeds the threshold value and/or preference; the profile may provide a preference indicating a threshold value and/or a property metric that the entity associated with the profile values more (e.g., deems more important for a buying decision) than other threshold values and/or other property metrics; and rank one or more threshold values to indicate an importance of the one or more threshold values to the entity (as taught by Jessen), the features of: pricing strategy and tactics encompasses a wide array of issues wherein the issues concern, among others, the methods of fixing the asking price, discount policy, price competition, the anchoring heuristic in property valuation, and the relationship between the asking price and the time-span of the transaction; pricing strategies practiced by housing developers; and comparing pricing strategies (as taught by Dittman) and the features of each property appraisal report provides an appraisal by an appraiser of the subject property, and prompting appraisers for specified items to generate the property appraisal report for the subject property according to an appraisal report specification (as taught by Bisson) with the information processing device, information processing method, and program to provide information useful to a variety of users engaged in real estate transactions (as taught by Takamatsu) in order to provide a system which, in some examples, may collect, store, and/or process information related to physical properties (e.g., residential, commercial, public, governmental, undeveloped land, partially developed land, parking lots, and/or combinations thereof), such as properties for sale or potentially for sale, for reasons of valuation, to reduce the costs and time associated with real estate transactions, inspections, or appraisals (Jessen 0013), reduce redundancy by selectively changing inputs, seeking the most relevant/important data while omitting unnecessary data (Jessen 0014), calculate rehabilitation costs and/or compare the rehabilitation costs to a potential value of the property, calculate a cost to increase a value of the property from a bottom quartile to an upper quartile of value, with respect to other properties in a same geographic region, and identify a property with a high potential value but a low current value (which may be reflected in a listed price) (Jessen 0017).

	
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu, US Patent Application Publication 20170357984 (hereafter “Takamatsu”), in view of Bisson, US Patent Application Publication 20180158113 (hereafter “Bisson”), in view of Iwona Dittman, Setting Offer Prices by Housing Developers - Selected Issues in the Light of Literature Review, January 2014, Real Estate Management and Valuation, vol. 22, no. 4, pp. 17-26 (hereafter “Dittman”), and further in view of David Coffey, Why M.O.I. is an Important Real Estate metric to Watch, March 21, 2019, HTTPS://WWW.DAVIDCOFFEY.CA/CATEGORY/TORONTO-REAL-ESTATE-MARKET) (hereafter “Coffey”).
Regarding claim 15, A system according to claim 13 
	The combination of Takamatsu and Bisson teaches the limitations of claim 13.
	The combination of Takamatsu and Bisson does not appear to explicitly describe pricing strategy data includes an indication of high/low M.O.I.
	However, Coffey — which is directed to why M.O.I. is an important real estate metric to watch — discloses (note the portion in italics is what has not explicitly been addressed):
wherein said pricing strategy data includes an indication of high/low MOI.  
	[a more helpful metric to gauge the health of a given real estate market in a Canadian city would be to look at the MOI or Months of Inventory (pg. 3); This number can be an important measure when comparing the supply and demand equilibrium in a given housing market. This ratio tells us the number of months it would take to completely sell the homes that are currently listed for sale based an area’s data available to us (pg. 3); To give you your bearings on MOI, here is a general rule of thumb: It’s a seller’s market if there are four months (approximately 120 days) of inventory or less. It’s a balanced market if there are four to six months (approximately 120 to 180 days) of inventory. It’s a buyer’s market if there are six months (approximately 180 days) or more of inventory. With tighter inventory or a lower MOI, prices are more likely to rise. With a higher MOI, there is more supply for buyers to choose, and prices are more likely to go down (pg. 3); Here’s the MOI across some Canadian cities for February of 2019. 
Vancouver – 7.8 (average price – $1,016,600)
Edmonton – 7.5 (average price – $354,548)
Calgary – 6 (average price – $461,092)
Greater Toronto Area – 2.6 (average price – $780,597)
Greater Montreal Area- 5.1 (average price – 388,398 )
With these MOIs in mind, we can see the Western cities have more inventory and prices that are falling. In the GTA, we see that we are still in Seller’s Market territory, suggesting prices are going up (pg. 3); I know MOI is not everything, but it is one metric to see just how healthy the real estate market is performing in the GTA. Of course, even in the GTA, you’ll need to know the specifics of the area you are looking at with a person who knows how to develop the right strategy to address that market, whether you are a buyer or a seller. It is best to work with someone who knows how the market is working so you can have the best results (pg. 4)]
Takamatsu teaches an information processing device, an information processing method, and a program to provide information useful to a variety of users engaged in real estate transactions. Bisson teaches a rich content appraisal report generator. Dittman teaches the setting of asking prices by housing developers. Coffey teaches why M.O.I. is an important real estate metric to watch. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Coffey and the combination of Takamatsu, Bisson, and Dittman is that Coffey discloses: a more helpful metric to gauge the health of a given real estate market would be to look at the MOI or Months of Inventory; comparing the supply and demand equilibrium in a given housing market; determining if it is a buyer’s market, a balanced market, or a seller’s market based on remaining inventory; with a higher MOI, there is more supply for buyers to choose, and prices are more likely to go down; and a seller’s market suggests prices are going up.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: a more helpful metric to gauge the health of a given real estate market would be to look at the MOI or Months of Inventory; comparing the supply and demand equilibrium in a given housing market; determining if it is a buyer’s market, a balanced market, or a seller’s market based on remaining inventory; with a higher MOI, there is more supply for buyers to choose, and prices are more likely to go down; and a seller’s market suggests prices are going up (as taught by Coffey), the features of: pricing strategy and tactics encompasses a wide array of issues wherein the issues concern, among others, the methods of fixing the asking price, discount policy, price competition, the anchoring heuristic in property valuation, and the relationship between the asking price and the time-span of the transaction; pricing strategies practiced by housing developers; and comparing pricing strategies (as taught by Dittman) and the features of each property appraisal report provides an appraisal by an appraiser of the subject property, and prompting appraisers for specified items to generate the property appraisal report for the subject property according to an appraisal report specification (as taught by Bisson) with the information processing device, information processing method, and program to provide information useful to a variety of users engaged in real estate transactions (as taught by Takamatsu) in order to gauge the health of a given real estate market (Coffey pg. 3) and to determine if it is a buyer’s market, a balanced market, or a seller’s market based on remaining inventory (Coffey pg. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patents:
Krishnaswamy, US Patent Application Publication 20210192412, teaches a cognitive intelligent autonomous transformation system for actionable business intelligence.
Gibbon, US Patent Application Publication 20200258172, teaches searching and monitoring assets available for acquisition.
Kim, US Patent Application Publication 20200257982, teaches categorical feature encoding for property graphs by vertex proximity.
Ilda, US Patent Application Publication 20200159755, teaches a summary generating apparatus, method, and program.
Howe, US Patent 10511676, teaches an image analysis system for property damage assessment and verification.
Wickersham, US Patent Application Publication 20190304039, teaches interactive web-based processing of real estate transactions.
Fleming, US Patent Application Publication 20190295196, teaches a comparability score using multi-characteristic dimension reduction.
Wang, US Patent Application Publication 20190259071, teaches property information processing.
Li, US Patent Application Publication 20190236130, teaches knowledge-based framework for improving natural language understanding.
Cardona, US Patent 10319002, teaches real property image analysis to analyze property repairs and improvements.
Spath, US Patent Application Publication 20190057410, teaches a tool for determining real estate market clearing price.
Lammert, US Patent Application Publication 20190019261, teaches remote real estate inspections and valuations.
Wickersham, US Patent Application Publication 20180285991, teaches interactive web-based processing of real estate transactions.
Dintenfass, US Patent Application Publication 20180158157, teaches geo-targeted property analysis using augmented reality user devices.
Dintenfass, US Patent Application Publication 20180159838, teaches real estate property project analysis using augmented reality user devices.
Dintenfass, US Patent Application Publication 20180158156, teaches property assessment using augmented reality user devices.
Choudhury, US Patent Application Publication 20180103052, teaches automated detection, reasoning, and recommendations.
Kwan, US Patent Application Publication 20180096362, teaches an e-commerce marketplace and platform for facilitating cross-border real estate transactions and attendant services.
Florance, US Patent Application Publication 20170236224, teaches identifying places of interest.
D’Souza, US Patent Application Publication 20170076408, teaches connected device-based property evaluation.
Ghosh, US Patent Application Publication 20160162986, teaches determining a value of commercial real estate.
Phillips, US Patent Application Publication 20160132945, teaches validation and optimization in an online marketing platform for home sellers.
Gross, US Patent Application Publication 20160092959, teaches a tag based property platform.
Gross, US Patent Application Publication 20160048934, teaches a property scoring system and method.
Eraker, US Patent 9213461, teaches a web-based real estate mapping system.
Willard, US Patent Application Publication 20150154663, teaches property appraisal discrepancy detection and assessment.
Pershing, US Patent Application Publication 20140279593, teaches property management on a smartphone.
Frazier, US Patent Application Publication 20130290195, teaches determination of appraisal accuracy.
Fleming, US Patent Application Publication 20130282596, teaches evaluating property valuations.
Berry, US Patent Application Publication 20130151422, teaches rank and display comparables with user-alterable data points.
Fout, US Patent Application Publication 20130144796, teaches assigning confidence values to automated property valuations by using the non-typical property characteristics.
Fout, US Patent Application Publication 20130103597, teaches evaluating appraisals by comparing their comparable sales with comparable sales selected by a model.
Frazier, US Patent Application Publication 20120278243, teaches determining appraisal accuracy.
Thomas, US Patent Application Publication 20120246024, teaches self-service home buying.
Calman, US Patent Application Publication 20120231814, teaches real-time analysis involving real estate listings.
Smintina, US Patent Application Publication 20120158748, teaches ranking real estate based on its value and other factors.
Kim, US Patent Application Publication 20120044263, teaches a terminal device and method for augmented reality.
Graboske, US Patent Application Publication 20110258127, teaches creating an electronic appraisal report and auditing.
DuPont, US Patent Application Publication 20110196762, teaches an online user-directed valuation model.
Holden, US Patent 7987124, teaches evaluating an appraisal value associated with a loan.
Harral, US Patent 7930254, teaches property value estimation using feature distance from comparable sales.
Katzfey, US Patent 7725359, teaches electronic realty systems and methods.
Florance, US Patent Application Publication 20090132316, teaches associating aerial images, map features, and information.
Dupray, US Patent Application Publication 20090048938, teaches a real estate transaction system.
Stinson, US Patent Application Publication 20090006185, teaches property appraisals.
Mitnick, US Patent Application Publication 20080307053, teaches ranking geographically-pertinent information.
Cao, US Patent Application Publication 20080249877, teaches freshness and completeness of information.
Tenorio, US Patent 7412424, teaches third-party certification of content in electronic commerce transactions.
Loveland, US Patent Application Publication 20080120363, teaches facilitating property comparisons.
Graboske, US Patent Application Publication 20080004893, teaches validating an appraisal report and providing an appraisal score.
Bradley, US Patent 7289965, teaches home value scoring.
Cheng, US Patent Application Publication 20070198278, teaches determining a current value for property that is tailored to input from a human user.
Ma, US Patent Application Publication 20070185727, teaches determining a current value for property that is tailored to input from a human user.
James, US Patent Application Publication 20070067180, teaches a property rating and ranking system and method.
Cagan, US Patent Application Publication 20070033122, teaches computing selection criteria for an automated valuation model.
Graboske, US Patent Application Publication 20060122918, teaches testing automated valuation models.
Cagan, US Patent Application Publication 20060085234, teaches constructing forecast standard deviation for automated valuation modeling.
Ashlock, US Patent Application Publication 20050216292, teaches financial evaluation of real estate properties.
Florance, US Patent Application Publication 20050203768, teaches associating aerial images, map features, and information.
Kim, US Patent Application Publication 20050154657, teaches condition scoring for a property appraisal system.
Kim, US Patent Application Publication 20050154656, teaches ranking comparable properties for appraisal.
Myr, US Patent Application Publication 20040254803, teaches optimized real estate appraisals.
Khedkar, US Patent 6609118, teaches automated property valuation.
Weiss, US Patent Application Publication 20020035520, teaches property rating and ranking.
Rothstein, US Patent 6058369, teaches monitoring the strength of a real estate market and making lending and insurance decisions therefrom.
Dugan, US Patent 5857174, teaches standardizing real property marketing analysis by using pre-adjusted appraised comparable sales.
NPL:
Dipanjan Sarkar, Named Entity Recognition: A Practitioner's Guide to NLP, August 17, 2018, https://www.kdnuggets.com/2018/08/named-entity-recognition-practitioners-guide-nlp-4.html
Susan Li, Named Entity Recognition with NLTK and SpaCy, August 16, 2018, https://towardsdatascience.com/named-entity-recognition-with-nltk-and-spacy-8c4a7d88e7da
Sigurjón Þorsteinsson & Svanhvít Lilja Ingólfsdóttir, Named Entity Recogniser - An Icelandic Prototype, February 2019, https://www.ru.is/faculty/hrafn/students/BScThesis_NER_RNN.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689